 Case 3:19-cv-01367-NJR Document 23 Filed 05/11/20 Page 1 of 3 Page ID #266



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNETH BOUAS,

                      Plaintiff,

 v.                                                Case No. 3:19-cv-1367-NJR

 HARLEY-DAVIDSON MOTOR
 COMPANY GROUP, LLC,

                      Defendant.

                                   ORDER STAYING CASE

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Stay filed by Defendant Harley-Davidson

Motor Company Group, LLC (“Harley-Davidson”) (Doc. 17). This case is one of three duplicative

class actions filed against Harley-Davidson currently pending in federal courts in California,

Arizona, and Illinois. Harley-Davidson asks the Court to stay all proceedings and deadlines in

this action pending resolution of a previously filed, substantially-related class action currently

pending in the Northern District of California, i.e., Garcia v. Harley-Davidson Motor Co., No. 3:19-

cv-02054. According to Harley-Davidson, discovery in Garcia is well underway, with expert

discovery relating to class certification set to begin in June and Garcia’s motion for class

certification due in October. Plaintiff Kenneth Bouas (“Bouas”) opposes the motion, arguing that

the amended complaint in Garcia excludes plaintiffs in Illinois.

                                        LEGAL STANDARD

       “The first-to-file rule provides that a district court may, for purposes of judicial

administration, dismiss or stay a suit ‘when it is duplicative of a parallel action that is already

pending in another federal court.’” Guill v. All. Res. Partners, L.P., No. 16-CV-0424-NJR-DGW,

2017 U.S. Dist. LEXIS 44578, at *4 (S.D. Ill. Mar. 27, 2017). While the Seventh Circuit Court of


                                           Page 1 of 3
 Case 3:19-cv-01367-NJR Document 23 Filed 05/11/20 Page 2 of 3 Page ID #267



Appeals “does not rigidly adhere to the first-to-file rule,” the decision to invoke the rule is part

of the district courts’ “inherent power to administer their dockets so as to conserve scarce judicial

resources” by avoiding duplicative litigation. Trippe Mfg. Co. v. Am. Power Conversion Corp., 46

F.3d 624, 629 (7th Cir. 1995); see also Research Automation, Inc. v. Schrader-Bridgeport Intern., Inc.,

626 F.3d 973, 980 (7th Cir. 2010). The Seventh Circuit has further stated that staying a case, rather

than dismissing it, may be appropriate pending the outcome of an earlier-filed lawsuit addressing

the same issues. Wallis v. Fifth Third Bank, 443 F. App’x 202, 205 (7th Cir. 2011).

        A suit may be deemed duplicative for purposes of the first-to-file rule if “the claims,

parties, and available relief do not significantly differ between the two actions.” Serlin v. Arthur

Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1995). Where the first-to-file rule does apply, a Court may

consider whether a stay would “(1) unduly prejudice or tactically disadvantage the non-moving

plaintiffs; (2) simplify the issues in question and streamline the trial; and (3) reduce the burden of

litigation on the parties and on the court.” Nicholson v. Nationstar Mortg. LLC of Delaware, 2018

U.S. Dist. LEXIS 113011 at *29 (N.D. Ill.) (citing Pfizer Inc. v. Apotex Inc., 640 F. Supp. 2d 1006, 1007

(N.D. Ill. 2009)).

                                              ANALYSIS

        Bouas concedes that the Garcia case was filed first and involves the exact same allegations

against the same defendant as this action. In Garcia, however, the second amended complaint

filed on April 27, 2020, excludes Illinois plaintiffs from the proposed class, as well as plaintiffs in

certain other states. This change to the proposed classes in Garcia makes this action non-

duplicative and prevents application of the first-to-file rule, Bouas argues. Harley Davidson notes

that the plaintiff’s attorneys in Garcia include lawyers from Price Armstrong, LLC, of

Birmingham, Alabama, the same firm that represents Bouas, and Harley Davidson argues that




                                              Page 2 of 3
 Case 3:19-cv-01367-NJR Document 23 Filed 05/11/20 Page 3 of 3 Page ID #268



the amended complaint indicates an attempt to circumvent the first-to-file rule and allow forum-

shopping for the most favorable venue.

       The Court is also inclined to suspect that the changes to the complaint in Garcia are

motivated by a desire to permit multiple suits in multiple venues to proceed, circumventing the

first-to-file rule through the appearance of disparate parties. Regardless, this action and Garcia

are still fairly duplicitous – while they may no longer include the exact same parties, the plaintiffs

in Garcia are identical to the plaintiffs here in all but geographic location, and they present

identical allegations against identical defendants. Waiting and allowing Garcia to proceed will

significantly narrow the issues that must be decided in this case and will save significant time

and effort in discovery.

       Accordingly, having considered Bouas’s opposition, the Motion to Stay (Doc. 17) is

GRANTED. All proceedings and deadlines in this case are stayed pending resolution of Garcia.


       IT IS SO ORDERED.

       DATED: May 11, 2020


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                            Page 3 of 3
